Citation Nr: 0717592	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  03-00 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to August 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied entitlement to service 
connection for bilateral sensorineural hearing loss.  The 
claim is currently under the jurisdiction of the RO in 
Buffalo, New York.  

This matter was remanded by the Board in February 2006 so 
that additional development of the evidence could be 
conducted.  


FINDING OF FACT

The preponderance of the competent evidence of record is 
against finding that the veteran has bilateral hearing loss 
which is related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in- 
service, and bilateral sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in the form of February 2006 
correspondence, fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  Notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal was provided the veteran as part of a 
March 2006 letter.  The claim was readjudicated in a December 
2006 supplemental statement of the case.  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notice instructed the appellant what he 
needed to show to entitlement to service connection, as well 
as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Therefore, the actions taken by VA have cured the 
error in the timing of notice.  Further, the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  Id.

Factual Background

The service medical records are devoid of any complaints, 
findings or diagnoses pertaining to hearing loss.

In March 2001, the veteran claimed to have bilateral hearing 
loss due to his exposure to high frequency noise during his 
four years of Air Force service serving as an air radar 
controller.  See VA Form 21-4138.  

An April 2001 letter from a private physician, Dr. Donnelly, 
shows that he opined that the veteran had bilateral 
sensorineural hearing loss as a result of noise exposure in 
the Air Force.  An April 2001 puretone audiometry report 
supports this finding.  

An April 2002 statement from Dr. Holliday, a private 
physician, shows that he also opined that the veteran had 
sensorineural hearing loss due to his exposure to significant 
noise exposure in the Air Force.  


As reported above, the veteran claims that he suffered an 
injury to his hearing while serving with the Air Force.  His 
DD Form 214 shows he served with the 601st Tactical Control 
Squadron as a Weapons Controller.  Moreover, in April 2002 
and January 2003, the RO received letters from two of the 
veteran's successive commanding officers and a retired 
officer who had been assigned to the same unit as the 
claimant.  The letters confirmed that appellant had served 
with these officers in Germany, and that the 601st Tactical 
Control Squadron was a mobile radar unit.  The former 
officers reported that claimant was constantly exposed to 
loud noises from radar equipment, generators, and exploding 
artillery shells from nearby Army exercises.

At a November 2006 VA audiological evaluation the veteran 
gave a history of in-service and postservice noise exposure. 
 The examiner is noted to have had an opportunity to review 
the veteran's claims folder.  Examination revealed that his 
right ear puretone thresholds, in decibels, were 50, 50, 55, 
55, and 75 decibels (dB) at the 500, 1000, 2000, 3000, and 
4000 hertz (Hz) frequencies.  For the left ear, at the same 
frequencies, the puretone thresholds were 40, 55, 55, 55, and 
75 decibels (dB).  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and 78 
percent in the left ear.  Right ear sensorineural hearing 
loss (moderate to severe) and left ear sensorineural hearing 
loss (mild to severe) was diagnosed.  The examiner opined 
that it was "not at least as likely" that the veteran's 
hearing loss was related to his military service, because his 
1966 discharge audiogram showed normal hearing.  The examiner 
further opined that it was "not at least as likely as not" 
that any sensorineural hearing loss was compensably disabling 
within the first year following the veteran's 1966 military 
separation.  

Two pieces of evidence were received by the Board in February 
2007.  In April 2007 the veteran's representative waived 
initial RO consideration of the evidence.  A December 2006 
email message from Mr. Rabinowitz, who the veteran claims to 
be a physician, shows that he informed the veteran that his 
audiogram when he left the service may not have been totally 
"normal," and that it was possible that he had some noise-
induced hearing loss that was later compounded by an aging 
effect.  The Board observes that Mr. Rabinowitz is not shown 
to have had an opportunity to have reviewed the veteran's 
claims file, including his service medical records.  


Also submitted in February 2007 is an email message to the 
veteran from Mr. Jensen, a Phd in psychology.  While 
acknowledging that he was not "in any way an authority on 
hearing loss," Mr. Jensen nevertheless informed the veteran 
that high frequency hearing loss can be "missed" when an 
examination was only "cursory" in nature.  As before, Mr. 
Jensen is not shown to have had an opportunity to review the 
veteran's claims folder.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  If a condition noted 
during service was not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).

In hearing loss cases, regulations provide that for the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Additionally, certain chronic diseases, such as sensorineural 
hearing loss, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

In this case, the service medical records do not reveal any 
evidence of bilateral hearing loss.  Indeed, bilateral 
hearing loss, as that term is defined by VA, was not 
clinically presented prior to 2001, many decades after the 
appellant's separation from active duty.  At that time, a 
private physician opined that the veteran's hearing loss was 
attributable to, or caused by, exposure to acoustic trauma 
during his military service.  Another private physician, as 
noted above, later rendered a similar etiological opinion.  
Significantly, both opinions are shown to have been solely 
based on the veteran's history, and neither private physician 
is shown to reference their consideration of the veteran's 
claims folder, to particularly include the service medical 
records.  

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998). 
 The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion." 
 Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a 
medical nexus opinion is inadequate when, as in this case, it 
is unsupported by any clinical evidence as a predicate for 
the opinion.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

Conversely, the November 2006 VA examiner, after having had 
the opportunity to review the complete medical record and 
following his examination of the veteran, opined that while 
the appellant had a hearing loss as defined by VA at 
38 C.F.R. § 3.385, it was "not at least as likely" that the 
hearing loss was related to his military service.  He further 
opined that it was "not at least as likely as not" that any 
sensorineural hearing loss was compensably disabling within 
the first year following the veteran's 1966 military 
separation.   In support of this conclusion specific 
reference was made to the appellant's separation examination.  
The reference to findings made at separation strengthens the 
probative value of the VA examiner's findings.


In summary, as a bilateral hearing loss was not shown in 
service or for many years thereafter, as sensorineural 
hearing loss was not shown to have been manifested to a 
compensable degree within one year of the veteran's 
separation from active military service, and because the 
probative evidence of record indicates that such disabilities 
are not causally related to his active service, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for bilateral hearing loss.  As 
such, the claim must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


